Title: John L. E. W. Shecut to Thomas Jefferson, 11 December 1817
From: Shecut, John Linnaeus Edward Whitridge
To: Jefferson, Thomas


                    
                         Esteemed Sir/.
                        Charleston So Carolina
Decr 11. 1817.
                    
                    I cannot deny myself the pleasure of renewing to you the assurances of the high sense I entertain of your exalted character, your unbounded esteem for the Arts and Sciences and your Fostering regard for the Infant Literature of our happy Country. It has impell’d me to seek you in retirement, to lay before you an Essay on the late awful disease with which our City has been visited. Feeble as have been my endeavours to trace the Causes to their Source; I am satisfied the attempt will be duly appreciated by you, under this conviction, and with an earnest desire to present you my best respects I have done myself the honour of enclosing for your acceptance one of my Essays; and along with it; be pleased to receive the esteem and affection of a Heart, warm in its admiration of your talents and your Virtues. That you may be long preserved the Honour and the Ornament of our beloved Country is the ardent wish of.—My Dear Sir
                    
                         Yours, in sincerity
                        J L E W Shecut
                    
                